812 F.2d 1406
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mary A. BIS, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary of Health and Human Services,Defendant-Appellee.
No. 86-1231.
United States Court of Appeals, Sixth Circuit.
Jan. 23, 1987.

Before ENGEL and JONES, Circuit Judges;  and ALLEN, Senior District Judge.*
PER CURIAM.


1
Mary Bis appeals summary judgment entered in the United States District Court for the Western District of Michigan affirming the Secretary of Health and Human Services' denial of her claims for disability benefits.


2
Bis was born February 15, 1953, attended school through twelfth grade, has an associate degree in nursing and was employed primarily as a nurse.  She applied for disability benefits in 1984, claiming pain from obesity and a degenerative spine.  Her application was denied.  The ALJ concluded that she was not disabled, finding that she did not meet the listing of impairments of Rule 10.10 of Appendix 1, Subpt.  P, Regulations No. 4, that her allegation of severe back and leg pain was not fully credible, and that although she could no longer work as a nurse, she was still able to perform the full range of sedentary work.  The Appeals Council upheld the ALJ, and the district court found substantial evidence to support the Secretary's decision.


3
On appeal Bis contends that the Secretary's decision is not supported by substantial evidence, and that she is precluded from the full range of sedentary work.


4
Upon consideration, this court is of the opinion that the decision of the Secretary is supported by substantial evidence.  Accordingly, the judgment of the district court is AFFIRMED.



*
 The Honorable Charles M. Allen, Senior Judge, United States District Court for the Western District of Kentucky, sitting by designation